DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-3,5-9,11-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 10,966,304 in view of Newman JR. et al. (Pub. No, US 2012/0268020 A1).

Below is the table of comparison between claims in cases involved in this double patenting rejection. Differences are underlined. 

Subject Application Claim Text 
Application # 17/215,332 (hereafter ‘332)
Conflicting Patent Claim Text
US Patent # 10,966,304 (hereafter ‘304)
2. A dimmer switch control circuit to: receive a signal from the controllably conductive device that represents a voltage developed across the controllably conductive device during a portion of an alternating current (AC) half-cycle; generate a direct current (DC) fill signal that complements the signal received from the controllably conductive device during the remaining portion of the AC half-cycle; combine the AC signal received from the controllably conductive device and the DC fill signal to produce a combined signal, the combined signal having the same frequency as an AC supply signal to the controllably conductive device; and filter the combined signal by filtering the signal received from the controllably conductive device during the portion of the AC half-cycle in which the voltage is developed across the controllably conductive device and filtering the DC fill signal during the remaining portion of the AC half-cycle.
1. A dimmer switch, comprising: a controllably conductive device for supplying an AC line voltage to a load in response to a drive signal, wherein the controllably conductive device is non-conductive for a first duration of time and is conductive for a second duration of time, wherein the first duration of time and the second duration of time are within a same half-cycle of the AC line voltage; a power supply configured to conduct a charging current through the load to generate a supply voltage for powering one or more components of the dimmer switch; and a control circuit configured to: receive a signal from the controllably conductive device that represents a voltage developed across the controllably conductive device during the first duration of time; generate a fill signal that complements the signal received from the controllably conductive device during the second duration of time; combine the signal received from the controllably conductive device and the fill signal to produce a combined signal; and filter the combined signal by filtering the signal received from the controllably conductive device during the first duration of time and filtering the fill signal during the second duration of time.
3. The dimmer switch control circuit of claim 2 wherein to generate the DC fill signal that complements the signal received from the controllably conductive device during the remaining portion of the AC half-cycle, the dimmer switch control circuit to further: generate a constant DC fill signal that complements the signal received from the controllably conductive device during the remaining portion of the AC half-cycle.
1. “the controllably conductive device is non-conductive for a first duration of time and is conductive for a second duration of time, wherein the first duration of time and the second duration of time are within a same half-cycle of the AC line voltage” and “generate a fill signal that complements the signal received from the controllably conductive device during the second duration of time”.
5. The dimmer switch control circuit of claim 2 wherein to generate the DC fill signal that complements the signal received from the controllably conductive device during the remaining portion of the AC half-cycle, the dimmer switch control circuit to further: generate a sine-wave-shaped DC fill signal that complements the signal received from the controllably conductive device during the remaining portion of the AC half-cycle.
1. “the controllably conductive device is non-conductive for a first duration of time and is conductive for a second duration of time, wherein the first duration of time and the second duration of time are within a same half-cycle of the AC line voltage”.
2. The dimmer switch of claim 1, wherein the fill signal comprises a sine-wave-shaped signal.

6. The dimmer switch control circuit of claim 5 wherein to generate the sine- wave-shaped DC fill signal that complements the signal received from the controllably conductive device during the remaining portion of the AC half-cycle, the dimmer switch control circuit to further: generate a step-sine wave DC fill signal that complements the signal received from the controllably conductive device during the remaining portion of the AC half-cycle.
1. “the controllably conductive device is non-conductive for a first duration of time and is conductive for a second duration of time, wherein the first duration of time and the second duration of time are within a same half-cycle of the AC line voltage”.
2. The dimmer switch of claim 1, wherein the fill signal comprises a sine-wave-shaped signal.
3. The dimmer switch of claim 2, wherein the sine-wave-shaped signal comprises a step-sine wave signal.
7. The dimmer switch control circuit of claim 6 wherein to generate the step- sine wave shaped DC fill signal that complements the signal received from the controllably conductive device during the remaining portion of the AC half-cycle, the dimmer switch control circuit to further: generate the step-sine wave DC fill signal that complements the signal received from the controllably conductive device during the remaining portion of the AC half-cycle, wherein the step-sine wave DC fill signal includes steps based on at least one pulse-width modulated signal.
1. “the controllably conductive device is non-conductive for a first duration of time and is conductive for a second duration of time, wherein the first duration of time and the second duration of time are within a same half-cycle of the AC line voltage”.
2. The dimmer switch of claim 1, wherein the fill signal comprises a sine-wave-shaped signal.
3. The dimmer switch of claim 2, wherein the sine-wave-shaped signal comprises a step-sine wave signal.
4. The dimmer switch of claim 3, wherein the step-sine wave signal comprises steps based on at least one pulse-width modulated signal.

8. A method to control power delivered to an electrical load, the method comprising: receiving, by a dimmer switch control circuit, a signal from a controllably conductive device that represents a voltage developed across the controllably conductive device during a portion of an alternating current (AC) half-cycle, generating, by the dimmer switch control circuit, a direct current (DC) fill signal that complements the signal received from the controllably conductive device during the remaining portion of the AC half-cycle; combining, by the dimmer switch control circuit, the AC signal received from the controllably conductive device and the DC fill signal to produce a combined signal, the combined signal having the same frequency as an AC supply signal to the controllably conductive device; and filtering, by the dimmer switch control circuit, the combined signal by filtering the signal received from the controllably conductive device during the portion of the AC half-cycle in which the voltage is developed across the controllably conductive device and filtering the DC fill signal during the remaining portion of the AC half-cycle.
1. A dimmer switch, comprising: a controllably conductive device for supplying an AC line voltage to a load in response to a drive signal, wherein the controllably conductive device is non-conductive for a first duration of time and is conductive for a second duration of time, wherein the first duration of time and the second duration of time are within a same half-cycle of the AC line voltage; a power supply configured to conduct a charging current through the load to generate a supply voltage for powering one or more components of the dimmer switch; and a control circuit configured to: receive a signal from the controllably conductive device that represents a voltage developed across the controllably conductive device during the first duration of time; generate a fill signal that complements the signal received from the controllably conductive device during the second duration of time; combine the signal received from the controllably conductive device and the fill signal to produce a combined signal; and filter the combined signal by filtering the signal received from the controllably conductive device during the first duration of time and filtering the fill signal during the second duration of time.
9. The method of claim 8 wherein generating the DC fill signal that complements the signal received from the controllably conductive device during the remaining portion of the AC half-cycle, further comprises: generating, by the dimmer switch control circuit, a constant DC fill signal that complements the signal received from the controllably conductive device during the remaining portion of the AC half-cycle.
1. “the controllably conductive device is non-conductive for a first duration of time and is conductive for a second duration of time, wherein the first duration of time and the second duration of time are within a same half-cycle of the AC line voltage” and “generate a fill signal that complements the signal received from the controllably conductive device during the second duration of time”.
11. The method of claim 8 wherein generating the DC fill signal that complements the signal received from the controllably conductive device during the remaining portion of the AC half-cycle, further comprises: generating, by the dimmer switch control circuit, a sine-wave-shaped DC fill signal that complements the signal received from the controllably conductive device during the remaining portion of the AC half-cycle.
1. “the controllably conductive device is non-conductive for a first duration of time and is conductive for a second duration of time, wherein the first duration of time and the second duration of time are within a same half-cycle of the AC line voltage”.
2. The dimmer switch of claim 1, wherein the fill signal comprises a sine-wave-shaped signal.
12. The method of claim 11 wherein generating the sine-wave-shaped DC fill signal that complements the signal received from the controllably conductive device during the remaining portion of the AC half-cycle, further comprises: generating, by the dimmer switch control circuit, a step-sine wave DC fill signal that complements the signal received from the controllably conductive device during the remaining portion of the AC half-cycle.
1. “the controllably conductive device is non-conductive for a first duration of time and is conductive for a second duration of time, wherein the first duration of time and the second duration of time are within a same half-cycle of the AC line voltage”.
2. The dimmer switch of claim 1, wherein the fill signal comprises a sine-wave-shaped signal.
3. The dimmer switch of claim 2, wherein the sine-wave-shaped signal comprises a step-sine wave signal.

13. The method of claim 12 wherein generating the step-sine wave shaped DC fill signal that complements the signal received from the controllably conductive device during the remaining portion of the AC half-cycle, further comprises: generating, by the dimmer switch control circuit, the step-sine wave DC fill signal that complements the signal received from the controllably conductive device during the remaining portion of the AC half-cycle, wherein the step-sine wave DC fill signal includes steps based on at least one pulse-width modulated signal.
1. “the controllably conductive device is non-conductive for a first duration of time and is conductive for a second duration of time, wherein the first duration of time and the second duration of time are within a same half-cycle of the AC line voltage”.
2. The dimmer switch of claim 1, wherein the fill signal comprises a sine-wave-shaped signal.
3. The dimmer switch of claim 2, wherein the sine-wave-shaped signal comprises a step-sine wave signal.
4. The dimmer switch of claim 3, wherein the step-sine wave signal comprises steps based on at least one pulse-width modulated signal.




Regarding claim 2, patent ‘304 claims 1 recites all the limitations except the following feature as discussed below.
Claim 1 of Patent ‘304 does not specifically disclose the fill signal is a direct current (DC) fill signal.
Newman JR. teaches the fill signal is a direct current (DC) fill signal (FIG. 2A, DC Supply, VPS) configured to conduct a charging current through the load to generate a supply voltage for powering one or more components of the dimmer switch (paragraph [0050], “The dimmer switch 104 also often comprises a power supply 105D coupled across the bidirectional semiconductor switch 105B for powering the control circuit 105C. The power supply 105D generates a DC supply voltage VPS by drawing a charging current ICHRG from the AC power source 102 through the hybrid light source 100 when the bidirectional semiconductor switch 105B is non-conductive each half-cycle”).

It would have been obvious to one of ordinary skill in the art at the time of the  invention was made to modify Patent ‘304 in view of Newman JR. to incorporate a DC fill signal to provide required DC power to dimmer control circuit (Newman JR. FIG. 2A and paragraph [0050]).

Regarding claim 3, all limitations of the subject application '332 are included in claim 1 of the stated patent ‘304 as modified above.

Regarding claim 5, all limitations of the subject application '332 are included in claims 1 and 2 of the stated patent ‘304 as modified above.

Regarding claim 6, all limitations of the subject application '332 are included in claims 1, 2 and 3 of the stated patent ‘304 as modified above.

Regarding claim 7, all limitations of the subject application '332 are included in claims 1, 2, 3 and 4 of the stated patent ‘304 as modified above.

Regarding claim 8, patent ‘304 claims 1 recites all the limitations except the following feature as discussed below.
Claim 1 of Patent ‘304 does not specifically disclose the fill signal is a direct current (DC) fill signal.
Newman JR. teaches the fill signal is a direct current (DC) fill signal (FIG. 2A, DC Supply, VPS) configured to conduct a charging current through the load to generate a supply voltage for powering one or more components of the dimmer switch (paragraph [0050], “The dimmer switch 104 also often comprises a power supply 105D coupled across the bidirectional semiconductor switch 105B for powering the control circuit 105C. The power supply 105D generates a DC supply voltage VPS by drawing a charging current ICHRG from the AC power source 102 through the hybrid light source 100 when the bidirectional semiconductor switch 105B is non-conductive each half-cycle”).

It would have been obvious to one of ordinary skill in the art at the time of the  invention was made to modify Patent ‘304 in view of Newman JR. to incorporate a DC fill signal to provide required DC power to dimmer control circuit (Newman JR. FIG. 2A and paragraph [0050]).

Regarding claim 9, all limitations of the subject application '332 are included in claim 1 of the stated patent ‘304 as modified above.

Regarding claim 11, all limitations of the subject application '332 are included in claims 1 and 2 of the stated patent ‘304 as modified above.

Regarding claim 12, all limitations of the subject application '332 are included in claims 1, 2 and 3 of the stated patent ‘304 as modified above.

Regarding claim 13, all limitations of the subject application '332 are included in claims 1, 2, 3 and 4 of the stated patent ‘304 as modified above.

Claims 14, 15, 17-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 10,966,304 in view of Newman JR. et al. (Pub. No, US 2012/0268020 A1) and Thurk et al. (Pub. No, US 2006/0268484 A1).

Below is the table of comparison between claims in cases involved in this double patenting rejection. Differences are underlined.
Subject Application Claim Text 
Application # 17/215,332 (hereafter ‘332)
Conflicting Patent Claim Text
US Patent # 10,966,304 (hereafter ‘304)
14. A non-transitory, machine-readable, storage device that includes instructions that, when executed by a dimmer switch control circuit, causes the dimmer switch control circuit to: receive a signal from a controllably conductive device that represents a voltage developed across the controllably conductive device during a portion of an alternating current (AC) half- cycle; generate a direct current (DC) fill signal that complements the signal received from the controllably conductive device during the remaining portion of the AC half-cycle; combine the AC signal received from the controllably conductive device and the DC fill signal to produce a combined signal, the combined signal having the same frequency as an AC supply signal to the controllably conductive device; and filter the combined signal by filtering the signal received from the controllably conductive device during the portion of the AC half-cycle in which the voltage is developed across the controllably conductive device and filtering the DC fill signal during the remaining portion of the AC half-cycle.
1. A dimmer switch, comprising: a controllably conductive device for supplying an AC line voltage to a load in response to a drive signal, wherein the controllably conductive device is non-conductive for a first duration of time and is conductive for a second duration of time, wherein the first duration of time and the second duration of time are within a same half-cycle of the AC line voltage; a power supply configured to conduct a charging current through the load to generate a supply voltage for powering one or more components of the dimmer switch; and a control circuit configured to: receive a signal from the controllably conductive device that represents a voltage developed across the controllably conductive device during the first duration of time; generate a fill signal that complements the signal received from the controllably conductive device during the second duration of time; combine the signal received from the controllably conductive device and the fill signal to produce a combined signal; and filter the combined signal by filtering the signal received from the controllably conductive device during the first duration of time and filtering the fill signal during the second duration of time.
15. The non-transitory, machine-readable, storage device of claim 14 wherein the machine-readable instructions that cause the dimmer switch control circuit to generate the DC fill signal that complements the signal received from the controllably conductive device during the remaining portion of the AC half-cycle, further cause the dimmer switch control circuit to: generate a constant DC fill signal that complements the signal received from the controllably conductive device during the remaining portion of the AC half-cycle.
1. “the controllably conductive device is non-conductive for a first duration of time and is conductive for a second duration of time, wherein the first duration of time and the second duration of time are within a same half-cycle of the AC line voltage” and “generate a fill signal that complements the signal received from the controllably conductive device during the second duration of time”.
17. The non-transitory, machine-readable, storage device of claim 14 wherein the machine-readable instructions that cause the dimmer switch control circuit to generate the DC fill signal that complements the signal received from the controllably conductive device during the remaining portion of the AC half-cycle, further cause the dimmer switch control circuit to: generate a sine-wave-shaped DC fill signal that complements the signal received from the controllably conductive device during the remaining portion of the AC half-cycle.
1. “the controllably conductive device is non-conductive for a first duration of time and is conductive for a second duration of time, wherein the first duration of time and the second duration of time are within a same half-cycle of the AC line voltage”.
2. The dimmer switch of claim 1, wherein the fill signal comprises a sine-wave-shaped signal.
18. The non-transitory, machine-readable, storage device of claim 17 wherein the machine-readable instructions that cause the dimmer switch control circuit to generate the sine-wave-shaped DC fill signal that complements the signal received from the controllably conductive device during the remaining portion of the AC half-cycle, further cause the dimmer switch control circuit to: generate a step-sine wave DC fill signal that complements the signal received from the controllably conductive device during the remaining portion of the AC half-cycle.
1. “the controllably conductive device is non-conductive for a first duration of time and is conductive for a second duration of time, wherein the first duration of time and the second duration of time are within a same half-cycle of the AC line voltage”.
2. The dimmer switch of claim 1, wherein the fill signal comprises a sine-wave-shaped signal.
3. The dimmer switch of claim 2, wherein the sine-wave-shaped signal comprises a step-sine wave signal.

19. (New) The non-transitory, machine-readable, storage device of claim 18 wherein the machine-readable instructions that cause the dimmer switch control circuit to generate the step-sine wave shaped DC fill signal that complements the signal received from the controllably conductive device during the remaining portion of the AC half-cycle, further cause the dimmer switch control circuit to: generate the step-sine wave DC fill signal that complements the signal received from the controllably conductive device during the remaining portion of the AC half-cycle, wherein the step-sine wave DC fill signal includes steps based on at least one pulse-width modulated signal.
1. “the controllably conductive device is non-conductive for a first duration of time and is conductive for a second duration of time, wherein the first duration of time and the second duration of time are within a same half-cycle of the AC line voltage”.
2. The dimmer switch of claim 1, wherein the fill signal comprises a sine-wave-shaped signal.
3. The dimmer switch of claim 2, wherein the sine-wave-shaped signal comprises a step-sine wave signal.
4. The dimmer switch of claim 3, wherein the step-sine wave signal comprises steps based on at least one pulse-width modulated signal.



Regarding claim 14, patent ‘304 claims 1 recites all the limitations except the following feature as discussed below.
Claim 1 of Patent ‘304 does not specifically disclose the fill signal is a direct current (DC) fill signal and a non-transitory, machine-readable, storage device that includes instructions.
Newman JR. teaches the fill signal is a direct current (DC) fill signal (FIG. 2A, DC Supply, VPS) configured to conduct a charging current through the load to generate a supply voltage for powering one or more components of the dimmer switch (paragraph [0050], “The dimmer switch 104 also often comprises a power supply 105D coupled across the bidirectional semiconductor switch 105B for powering the control circuit 105C. The power supply 105D generates a DC supply voltage VPS by drawing a charging current ICHRG from the AC power source 102 through the hybrid light source 100 when the bidirectional semiconductor switch 105B is non-conductive each half-cycle”).

It would have been obvious to one of ordinary skill in the art at the time of the  invention was made to modify Patent ‘304 in view of Newman JR. to incorporate a DC fill signal to provide required DC power to dimmer control circuit (Newman JR. FIG. 2A and paragraph [0050]).

Combination of Patent ‘304 in view of Newman JR. does not disclose a non-transitory, machine-readable, storage device that includes instructions.

Thurk teaches a non-transitory, machine-readable, storage device that includes instructions (paragraph [0023], “The controller 56 includes or has access to program and data memory and is programmable by instructions loaded into program memory in the form of data received from a data input-output bus”).

It would have been obvious to one of ordinary skill in the art at the time of the  invention was made to modify Patent ‘304 and Newman JR. in view of Thurk to incorporate storage device includes instruction (memory) as The processor 56 uses this digital information to compute and maintain in memory an output or load current RMS value (Thurk, paragraph [0050]).


Regarding claim 15, all limitations of the subject application '332 are included in claim 1 of the stated patent ‘304 as modified above.

Regarding claim 17, all limitations of the subject application '332 are included in claims 1 and 2 of the stated patent ‘304 as modified above.

Regarding claim 18, all limitations of the subject application '332 are included in claims 1, 2 and 3 of the stated patent ‘304 as modified above.

Regarding claim 19, all limitations of the subject application '332 are included in claims 1, 2, 3 and 4 of the stated patent ‘304 as modified above.


Allowable Subject Matter
Claims 4, 10 and 16 would be allowable if rewritten to overcome the double patenting rejection(s) under, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 4, prior art whether stand alone or in combination do not teach the limitation “generate a ramped DC fill signal that complements the signal received from the controllably conductive device during the remaining portion of the AC half-cycle”. Limitations of claim 4 as a whole are not taught by prior art therefore claim 4 is objected to as being dependent upon a rejected base claim.
Regarding Claim 10, prior art whether stand alone or in combination do not teach the limitation “generate a ramped DC fill signal that complements the signal received from the controllably conductive device during the remaining portion of the AC half-cycle”. Limitations of claim 10 as a whole are not taught by prior art therefore claim 10 is objected to as being dependent upon a rejected base claim.

Regarding Claim 16, prior art whether stand alone or in combination do not teach the limitation “generate a ramped DC fill signal that complements the signal received from the controllably conductive device during the remaining portion of the AC half-cycle”. Limitations of claim 16 as a whole are not taught by prior art therefore claim 16 is objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831